Citation Nr: 1518162	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue, to include as due to an undiagnosed illness.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for aching joints, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for asthma, claimed as shortness of breath, to include  as due to an undiagnosed illness. 

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to an increased (compensable) rating for residuals of anal fissure with rectal bleeding.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980 and from November 1990 to April 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO declined to reopen claims for service connection for chronic fatigue and joint pain, denied service connection for asthma and sleep apnea, and denied a compensable rating for residuals of anal fissure with rectal bleeding.  In January 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9) the same month.

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge;  a transcript of that hearing is of record.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

The Board's decision addressing the requests  to reopen claims for service connection for chronic fatigue and for aching joints, as well as  the  claim for service connection for asthma, is set forth below.  The claim for service connection for sleep apnea and for a compensable rating for residuals of anal fissure with rectal bleeding are addressed in the remand following the order; these  matters are  being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In April 2005, the Board denied service connection for chronic fatigue and aching joints, to include as due to undiagnosed illness.  

3.  No new evidence associated with the claims file since the April 2005 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for chronic fatigue and aching joints, or raises a reasonable possibility of substantiating those claims.

4.  The Veteran's complaints of shortness of breath breathing problems have been medically attributed to multiple diagnosable conditions, to include asthma,  not to undiagnosed illness or other qualifying chronic disability.

5.  No asthma or other respiratory disorder was shown in service or for many years thereafter,  and the  only medical opinion to address the question of whether there exists a medical nexus between the Veteran's current asthma with shortness of breath and service, to include environmental exposures during service in Southwest  weighs against the claim.


CONCLUSIONS OF LAW

1.  The April 2005 decision in which the Board denied service connection for chronic fatigue and for aching joints, to include as due to an undiagnosed illness, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2. As evidence received since the Board's April 2005 denial is not new and material, the criteria for reopening the claim for service connection for chronic fatigue, to include as due to undiagnosed illness, are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  As evidence received since the Board's April 2005 denial is not new and material, the criteria for reopening the claim for service connection for aching joints, to include as due to undiagnosed illness,  are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

4.  The criteria for service connection for asthma, claimed as shortness of breath, to include as due to undiagnosed illness, are not met,  are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These generic notice requirements also apply to petitions to reopen previously denied claims.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).    

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini,
18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In May 2010 and March 2011, the RO provided timely notices that met the requirements.  The notices provided all five criteria to substantiate claims for service connection, the requirement for new and material evidence to reopen a previously denied claim, and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

With respect to the July 2014 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2)(2014), and that the hearing was legally sufficient.

During the July 2014 hearing, the undersigned identified all issues on appeal.  Also, information was solicited regarding the Veteran's claimed disorders, addressing his activities, symptoms, and treatment during active service, why he believed the disabilities warranted service connection, and whether there was any pertinent, outstanding evidence available.  The requirement for new and material evidence to reopen claims was addressed.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The undersigned essentially suggested the submission of additional evidence relevant to the etiology of the disorders, but the appellant indicated that such evidence was already of record.  Nothing during the hearing or at any other time has given rise to possibility that there are any existing, outstanding records relevant to the claims herein decided that must be obtained prior to the Board's adjudication of the claims.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 

II. Analysis

The Veteran served in the U.S. Navy as a mess management specialist aboard ships from 1976 to 1980 and ashore in Southwest Asia in 1990-91.  He has contended that his sleep apnea first manifested during  active duty service, and that his asthma/shortness of breath, chronic fatigue, and aching joints of  the arms, legs, knees, and feet were caused by exposure to oil fires and pollutants in Southwest Asia or, alternatively, are symptoms of an undiagnosed illness. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain identified chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Specific to the Veteran's service in Southwest Asia, a Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117(f) ; 38 C.F.R. § 3.317(d) .

Under 38 U.S.C.A. § 1117(a)(1) , compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.   Objective indications include  fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).
 
At the time the Veteran filed his claims for benefits, 38 C.F.R. § 3.317(a)(1)(i) listed the cutoff date for manifesting such a disability as December 31, 2011; that date has subsequently been extended to December 31, 2016.  See Extension of Statutory Period for Compensation for Certain Disabilities Due to Undiagnosed Illnesses and Medically Unexplained Chronic Multi-Symptom Illnesses, 76 Fed. Reg. 81,834 -81,836 (Dec. 29, 2011) (promulgated at 38 C.F.R. § 3.317(a)(1)(i) ) (2014).

For purposes of 38 U.S.C.A. § 1117 , the chronic manifestations must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a), (b) .

A. Requests to Reopen 

Service personnel records show that the Veteran was mobilized on active duty in the Naval Reserve from November 1990 to April 1991 and served ashore in Southwest Asia during the Operation Desert Storm.  Following his return, the Veteran continued to serve in the Naval Reserve until retirement in January 2001.  The Veteran reported during his Board hearing and to several VA clinicians that from 1989 to the present has worked full time as a compliance inspector for the Department of Agriculture.  

Service treatment records prior to the mobilization to Southwest Asia mention fatigue concurrent with illnesses such as viral syndrome and respiratory infections.  Periodic physical examinations in 1979, 1982, 1984, 1987, and in August 1991 after return from Southwest Asia as well as four dental health questionnaires are silent for any symptoms, diagnoses, or treatment for chronic fatigue or joint pain or numbness.  Examiners noted that the Veteran was 73 inches tall and weighed 216 pounds in 1988 and 233 pounds in 1991.  In a February 1995 VA Gulf War screening examination, the Veteran reported that he had gained 40 pounds since his return and experienced fatigue.  He denied regular exercise.  He also reported exposure to "native elements" and that he had received vaccinations and anti-nerve agent pills.  The examiner did not provide comment or a diagnosis except that the cause of the weight gain was undetermined.  In a VA general medical examination in March 1996, the Veteran reported fatigue and lack of energy for the past four years, but the examiner noted the cause of fatigue and weight gain was undetermined.  An August 1996 military physical examination was silent for any report of chronic fatigue and the Veteran denied any joint pain.  Examiners noted a weight of 234 pounds.  A November 2000 military physical examination was silent for any symptoms of fatigue or joint pain, but examiners noted a weight of 280 pounds.  

The RO received the Veteran's claim for service connection for weight gain and fatigue, to include as symptoms of an undiagnosed illness, in July 1995.  The RO denied the claims because the symptoms did not manifest as disabilities for which ratings of at least 10 percent were shown.  

The Veteran sought to reopen the claim for service connection for fatigue and a new claim for service connection for joint pain in March 2001.  The RO denied both claims in November 2001.  

However, records of private primary care from November 2001 to February 2002 were obtained.  The private physician noted the Veteran's report of feeling tired during the day and occasionally falling asleep at work.  The physician diagnosed sleep apnea.  The Veteran also underwent another VA general medical examination in November 2003.  The Veteran reported experiencing a lack of energy starting in 1998 but that the symptoms improved when he was prescribed anti-depression medication.  He also reported undergoing cervical spine surgery in 2001.  The examining physician noted that the Veteran weighed 245 pounds.  The Veteran reported using an anti-inflammatory medication for joint pain since 1990.  The physician examined the Veteran's wrists, knees, and ankles and obtained imaging studies showing degenerative disease in all joints that the physician determined was related to the Veteran's age or to incidents of strain and sprain.  The physician found that there was no history of debilitating fatigue that reduced activity level below 50 percent for six months, and concluded that the fatigue was not an undiagnosed illness but rather a symptom of his depression.  

In April 2005, the Board reopened the claims, citing the November 2003 examination report as new and material.  However, the Board denied service connection  for each claim on the merits, noting that the joint pain was attributable to diagnosed as arthritis and that the fatigue was found by the examiner to be associated with depression, and thus, neither was a manifestation of undiagnosed illness. The Board further found that neither joint arthritis nor fatigue manifested during or within one year of active service and that there was no competent opinion associating the diagnosed disorders with environmental hazards in Southwest Asia.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed, unless it is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993)..  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

In this case, evidence associated with the claims file the consists of the following:    VA outpatient treatment records and VA mental health examinations dated from May 2009 to August 2014; the  reports of March 2011 VA general medical examination and August 2011 skin and rectal examinations; as well as multiple statements from the Veteran's spouse and civilian coworkers, and the transcript of the September 2014 Board hearing.  

The Board finds that the evidence received since the last final disallowance of the claims is new in the sense that s it had not been previously considered.  However none of the evidence received is material for purposes of reopening either previously denied claim.  

As for medical evidence, the reports of March 2011 and August 2011 VA examinations are not material because they do not address the symptoms of fatigue or joint pain.  Although the VA mental health examiners note the Veteran's report of fatigue and lack of motivation, all cite these symptoms as associated with depression and posttraumatic stress disorder and not to a physical disorder.  VA outpatient treatment records show on-going medication for depression but are silent for any symptoms or treatment of physical fatigue or joint pain.  Notably, there is  medical evidence of any diagnosis of chronic fatigue syndrome or opinion by medical providers relating the claimed symptoms-or underlying diagnoses-to Southwest Asia service

As for lay evidence, the statements provided on the Veteran's behalf are also not material as they only address the Veteran's behavior and mental health symptoms and make no mention of physical fatigue or joint pain.  

The Veteran's hearing testimony is largely cumulative of his previous lay statements that were considered by the Board in April 2005-specifically, that he was exposed to smoke and hazardous environmental conditions in Southwest Asia and that he experienced chronic fatigue and joint pain since his return.  The Veteran also testified that unnamed physicians has attributed his fatigue and joint pain to exposure to environmental conditions in Southwest Asia.  He was provided the opportunity to identify or submit this evidence, but failed to do so. 

While new, the Veteran's statement of what doctors have purportedly told him does not constitute competent medical evidence of the required nexus (see . Robinette v. Brown, 8 Vet. App. 69, 77 (1995)), and the Veteran is not competent to provide such evidence on the basis of his own lay assertions.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise,  he competent to render a probative (persuasive) opinion on a complex  medical matter-such as whether there exists a medical nexus between claimed fatigue and aching joints and environmental exposures during his Persian Gulf service.  Therefore, such assertions, alone, even if new, cannot serve as a predicate to reopen either previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).


Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection have not been met, and the Board's 2005 denial of these claims remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen either  finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Service Connection for Asthma/Shortness of Breath

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for claimed shortness of breath must be denied. 

During the September 2014 Board hearing, the Veteran testified that, prior to his service in Southwest Asia, he had been the coordinator of his unit's physical readiness test and had regularly achieved the highest scores.  He testified that starting upon his return from overseas, he experienced difficulty running and breathing and could barely complete the testing.  He stated that he experienced coughing and wheezing and required the use of two inhalers.  He reported that he ultimately retired in 2001 after failing multiple tests.  

Service treatment records and the reports of periodic military physical examinations including the post-deployment examinations in August 1991 are silent for any symptoms, diagnoses, or treatment for shortness of breath or other respiratory dysfunction other than nasal congestion.  There was no mention of respiratory dysfunction in a March 1996 VA examination.  In August 1996, the Veteran denied any symptoms of shortness of breath.  However, in a February 1995 VA Gulf War screening examination, the Veteran denied any respiratory problems during his deployment but reported that he currently experienced occasional wheezing.  In November 1997, military clinicians noted that the Veteran reported recent treatment for pneumonia, and he was excused from participation in a physical readiness test.  However, there was no treatment provided.  In a November 2000 military retirement examination, the Veteran reported a history of asthma and the use of inhalers.  The examining physician diagnosed restrictive airway disease.  

Records of private medical care from May 1995 to May 2002 are only partially legible but are silent for any respiratory symptoms except for sleep difficulties and recommendations for use of a continuous positive airway pressure device.   

Records of respiratory function were not addressed in a November 2003 VA general medical examination.  Records of VA outpatient care begin in February 2006 when VA primary care providers diagnosed allergic rhinitis with congestion and prescribed inhalers for symptoms of shortness of breath, wheezing, and cough.  In a May 2008 screening prior to unrelated surgery, a clinician noted a history of asthma since a diagnosis by a VA physician was entered in November 2004.  Notations of asthma and the use of inhalers are carried forward in the remainder of the VA primary care records. 

In March 2011, a VA physician performed another general medical examination.  Although the physician did not review the claims file, he accurately summarized the history of respiratory symptoms presumably from the Veteran's own reports.  He noted the Veteran's report of symptoms of shortness of breath since 1997 that became progressively more severe.  The Veteran reported a history of smoking pipes and cigars for about 20 years but quitting three years earlier.  The Veteran also reported slow weight gain since 2005 and was measured during the examination as 314 pounds.  On examination, the physician noted normal breath sounds.  A recent pulmonary function test was interpreted as normal.  The physician diagnosed multifactorial dyspnea due to smoking, asthma, morbid obesity, and deconditioning.  The physician found that the shortness of breath was caused by these multiple diagnosable conditions and was not a product of an undiagnosed illness.  He further found that the wheezing was not diagnosed as asthma until 2004 and was not caused by events in service including exposure to airborne hazards in Southwest Asia such as oil fires.  

The Board finds that service connection for claimed shortness of breath is not The Veteran is certainly competent to report that he was exposed to airborne hazards including oil fires during his deployment and that his respiratory symptoms began in 1997, as these are matters within his personal knowledge.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board notes that he actually first reported these symptoms to VA examiners as early as during the February 1995 VA Gulf War examination.  However, by his own reports, the symptoms did not manifest for nearly four years after service in Southwest Asia.  Moreover,  the Veteran is not competent to determine the cause of respiratory dysfunction, as this is a complex medical matter requiring training and experience that he does not possess.   See Jandreau, supra. 

Here, on the questions of diagnosis and etiology of claimed shortness of breath, the  Board places greatest probative weight on the assessment and opinions of the VA physician in March 2011. who found that the Veteran's shortness of breath was caused by multiple diagnosed conditions,  including asthma, as well as smoking, obesity, and deconditioning, and not due to undiagnosed illness or associated with events during active service. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (holding that It is the responsibility of the Board to assess the credibility and weight to be given the lay and medical evidence).   This opinion indicates that there is no legal or factual basis for compensation under 38 U.S.C.A. § 1117, and that, when considered in light the other evidence of record, to include the Veteran's own reported history of the onset of other symptoms, there is also no basis for establishing  service connection for asthma under any other theory of entitlement.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports the claim.  

For all of the foregoing reasons, the Board finds that the claim for service connection for asthma, claimed as shortness of breath, to include as due to an undiagnosed illness, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for chronic fatigue, to include as due to undiagnosed illness, is denied.  

As new and material evidence has not been received, the request to reopen the claim for service connection for aching joints, to include as due to undiagnosed illness, is denied.  

Service connection for asthma (claimed as shortness of breath), to include as due to undiagnosed illness, is denied.  


REMAND

The Board's review of the claims file reveals that further AOJ  action on the claims for service connection for sleep apnea and for a compensable rating for residuals of anal fissure with rectal bleeding is warranted.  

During the September 2014 Board hearing, the Veteran asserted that his service-connected residuals of anal fissure with rectal bleeding have worsened since the last VA examination in August 2011.  He testified that the symptoms now include fecal incontinence and bleeding during bowel movements up to four times per week.  He testified that he continued to receive treatment at a VA clinic.  To ensure that the record reflects the current severity of the Veteran's rectal bleeding and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

During the Board hearing, the Veteran also testified that he experienced snoring and interrupted sleep while on active duty, especially during his service aboard ships and later while deployed to Southwest Asia.  He testified that the snoring and loss of sleep continued after active service.  Service treatment records show that the Veteran sustained a fractured nose and deviated septum while on active duty in February 1979.  Although the treatment was brief with no mention of airway restriction, the injury is consistent with the Veteran's testimony of an onset of symptoms during active service.  Private treatment records show that the Veteran underwent a sleep study, was diagnosed with sleep apnea, and prescribed the use of a continuous positive airway device in 2002.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran has not been provided a VA examination of his sleep apnea.  As there is competent evidence of a current disability, evidence of an injury in service, and an indication that the disability may be associated with the injury or, as contended by the Veteran, exposure to smoke for oil fires, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician in connection with his sleep apnea claim.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s), particularly, the claim for increased rating.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ must obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated from February 2006 to December 2012, but the Veteran testified in September 2014 that he continued to receive treatment for his disabilities at a VA clinic.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 2009.t

Also, before the examiner is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) records)), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, , the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

The AOJ's  adjudication of the increased rating claim should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App.  505 (2007).  Both claims should be considered in light of  all evidence added to the record since the last adjudication of the claim.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated from December 2-12.  Follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA)  medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA rectal examination, by an appropriate medical professional, for evaluation of his service-connected residuals of anal fissure with rectal bleeding.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include laboratory testing, if warranted should be accomplished with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should clearly identify all residuals of anal fissure with rectal bleeding, to include the presence of abnormal strictures and the frequency and extent of bleeding, and the  impact of such manifestations on  the Veteran's activities of daily living, to include employment.

Complete, clearly-stated rationale for the conclusions reached must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for a VA examination of the Veteran's sleep apnea by appropriate physician.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the  examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies  should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The  physician should provide an opinion, consistent with sound medical principles, as to  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during or was otherwise caused by in-service injury or disease-to include the nasal fracture in 1979, by other events in service such as exposure to smoke from oil fires.

In rendering the requested opinions, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service events, and as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted,  readjudicate the claims for service connection for sleep apnea and for a compensable rating for residuals of anal fissure with rectal bleeding.  

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claim for increased rating,  apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority (to include with respect to the increased rating claim, whether staged rating of the  rectal disability, pursuant to Hart (cited above) is warranted). 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


